Upon consideration of the petition filed by Defendant on the 27th day of November 2006 in this matter for a writ of certiorari to review the order of the Superior Court, Guilford County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 11th day of October 2007."
Upon consideration of the petition filed by Defendant on the 20th day of March 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Guilford County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 11th day of October 2007."
Upon consideration of the petition filed by Defendant on the 1st day of May 2007 in this *159matter for a writ of certiorari to review the order of the Superior Court, Guilford County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 11th day of October 2007."
Upon consideration of the petition filed by Defendant on the 21st day of September 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Guilford County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 11th day of October 2007."
EDMUNDS, J. recused.